A hearing was held on June 4, 1964, on a petition, dated May 14, 1964, to the town’s board of appeals. The petition sought either a zoning variance or exception for a “mixing, batching, and processing plant,” and notice of the hearing so described the proposed use. An original decision was filed July 10, 1964, with the town clerk. After the appeal period had run, the board allowed an amendment seeking permission to “construct and install a stone crushing plant.” A new decision granting an exception was dated *775August 20, 1964, and was filed with the town clerk on September 10, 1964. The original petition and notice were not sufficiently broad, specific, or informative to permit the relief in fact granted in the new decision after the amendment. The new decision, without new notice, related to different relief from that originally sought. It did not merely state additional reasons for the former decision. Cf. Dion v. Board of Appeals of Waltham, 344 Mass. 547, 550-553. A majority of the court are of opinion that the final decree correctly dismissed the bill to enjoin enforcement of the building inspector’s order to the landowner to cease operating the stone crushing plant and appropriately dealt with a counterclaim seeking relief against the landowner.
Thomas J. Andrews (James D. St. Clair with him) for the plaintiff.
Robert Clayton for the defendants.

Final decree affirmed.